Citation Nr: 1232509	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-13 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by tingling and numbness of the shoulder blades, other than peripheral neuropathy of the upper extremities with sensory neuropathy of the right and left ulnar region, to include as secondary to the service-connected peripheral neuropathy of the lower extremities and of the upper extremities with sensory neuropathy of the right and left ulnar region.

2.  Entitlement to service connection for a disability manifested by tingling and numbness of the tongue and head, to include as secondary to the service-connected peripheral neuropathy of the lower extremities and of the upper extremities with sensory neuropathy of the right and left ulnar region.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1989 to September 1998.

This appeal arises to the Board of Veterans' Appeals (Board) appeal from a January 2008 rating decision, in which the RO denied entitlement to service connection for tingling and numbness of the shoulder blades, tongue, and head, as secondary to the service-connected peripheral neuropathy of the lower extremities and of the upper extremities with sensory neuropathy of the right and left ulnar region.  By that same rating action, the RO also denied increased ratings for peripheral neuropathy of the upper extremities with sensory neuropathy of the right and left ulnar region, and for peripheral neuropathy of the right and left lower extremities, with each extremity currently rated at 10 percent disabling.

In September 2008, the Veteran filed a Notice of Disagreement (NOD) that contested only the denial of his claim for service connection for a disability manifested by tingling and numbness of the shoulder blades, tongue, and head, to include on a secondary basis.  38 C.F.R. § 20.201 (2008 & 2011).  The RO furnished the Veteran a Statement of the Case (SOC) in February 2009, which addressed only the service connection claim; and, in April 2009, the Veteran filed a Substantive Appeal (VA Form 9), which was limited to the service connection claim.  38 C.F.R. §§ 20.202 (2008 & 2011).

As the Veteran did not initiate an appeal concerning the issues of entitlement to increased ratings for peripheral neuropathy of the upper extremities with sensory neuropathy of the right and left ulnar region, and for peripheral neuropathy of the right and left lower extremities, these issues are not a part of the current appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2008 & 2011).  Thus, to the extent the Veteran has now raised the claims for increase for peripheral neuropaty of the upper and lower extremities, in an August 2012 statement, these issues are referred to the RO for appropriate action.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The case was previously before the Board and was remanded in January 2011 and October 2011 for further development. 


FINDINGS OF FACT

1.  A disability manifested by tingling and numbness of the shoulder blades (other than peripheral neuropathy of the upper extremities with sensory neuropathy of the right and left ulnar region) is neither demonstrated by the evidence of record, nor is it shown to be related to any incident of service or to the Veteran's service-connected peripheral neuropathy of the lower extremities and of the upper extremities with sensory neuropathy of the right and left ulnar region.

2.  A disability manifested by tingling and numbness of the tongue and head is neither demonstrated by the evidence of record, nor is it shown to be related to any incident of service or to the Veteran's service-connected peripheral neuropathy of the lower extremities and of the upper extremities with sensory neuropathy of the right and left ulnar region.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a disability manifested by tingling and numbness of the shoulder blades, other than peripheral neuropathy of the upper extremities with sensory neuropathy of the right and left ulnar region, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 

2.  The criteria for establishing service connection for a disability manifested by tingling and numbness of the tongue and head have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

VA's notice requirements apply to all five elements of a service- connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, a November 2007 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to the VA.  The letter also provided notice as to how disability ratings and effective dates are assigned (if service connection is granted), and the type of evidence that impacts these types of determinations, consistent with Dingess.

The Board notes that the Veteran's claim was remanded most recently in October 2011 in order for further medical opinion to be obtained.  The Board has reviewed the additional medical opinion and given the findings at the examination, the Board finds that the October 2011 Board remand was substantially complied with and that no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998) where there was substantial compliance with Board's remand instructions). See also Chest v. Peake, No. 2007-7303, 283 Fed. Appx. 814 (Fed. Cir. July 21, 2008) (unpublished disposition) ("substantial" compliance, rather than "complete" or "absolute" compliance is the correct legal standard to be employed when determining whether remand instructions were complied with). 


All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private treatment records, VA examination reports as well as VA fee-based examination reports and written statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

II.  Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

III.  Medical Background

Service treatment records show no evidence of complaint of, treatment for, or diagnosis of any disability related to tingling and numbness of the shoulder blades, tongue, or head.  

The record evidence discloses that when the Veteran was accorded a VA (fee basis) examination in November 1998, the examiner did not have access to the Veteran's claims file but was able to observe that the sensory examination showed some slight decrease in light touch on 5th and 4th digits, bilaterally; the diagnoses included mild bilateral ulnar-nerve sensory neuropathy (of the upper extremities).

A January 2003 magnetic resonance imaging (MRI) of the brain indicated that the Veteran presented with intermittent burning, pain, parathesias and numbness involving the thighs and lower legs, and that a 1997 MRI of the brain demonstrated nonspecific foci of T2 signal adjacent to the frontal horn of the right ventricle.  The findings of the (January 2003) MRI showed that evaluation of the brain parenchyma demonstrated two tiny punctate foci of T2 hyperintensity adjacent to the front horn of the right lateral ventricles consistent with the Veteran's prior exam.  There was a punctate focus of T2 hyperintensity within the white matter adjacent to the front horn of the left lateral ventricle.  The brain parenchyma was otherwise unremarkable.  There were no visible mass lesions, and there was no evidence of intracranial hemorrhage.  The ventricles and sulci were normal.  There were no extra-axial fluid collections.  The diffusion weighted imagining demonstrated anisotropy along the cortical spinal tracks.  This likely represented a normal variant. Normal flow voids were present within the intracranial vasculature.  There was ethmoid sinus mucosal thickening, and the right maxillary sinus was completely opacified.  The impression was of a few tiny punctate foci of T2 hyperintensity adjacent to the frontal horns of the lateral ventricles as described (in the findings above).  These were nonspecific findings that may represent tiny foci of microvascular ischemia or myelin pallor.  Although a lesion was identified in the left fontal white matter that was not described on the prior exam, it was noted that this finding may be related to the differences in slice selection or improved scanning techniques since 1997, and that this finding should not be construed as a progression of disease.

A March 2003 neurologic consultation report, prepared by H.H.S., M.D., indicates that the Veteran presented with complaints of numbness in his legs.  The Veteran complained of numbness and tingling in the thighs and shins, bilaterally, and in the bottom of his left foot as well as the bilateral arms.  The Veteran related that these symptoms had been going on for seven years, although they had increased in the last year.  Also, the Veteran complained of some sharp burning pain in his thighs, bilaterally; and he denied any real weakness or any visual problems.  On neurological examination, the Veteran was alert and oriented times three.  The cranial nerves II through XII were intact.  Pupils were round and reactive to light and accommodation.  Extraocular movement was intact.  The face was symmetric; and the tongue was midline.  Motor testing was 5/5 power in the upper and lower extremities.  The sensory examination showed some decreased sensation to touch in the lateral thighs bilaterally, and decreased vibratory sensation in the feet bilaterally, which was worse on the left than the right.  The impression was of impaired sensation in the legs.

An April 2003 electromyography (EMG) report reveals that a nerve conduction study of both lower extremities showed mild slowing of the conduction velocity. The peroneal conduction showed velocity of the 43 meters per second on the right, and 45 meters per second on the left.  The tibial conduction showed 44 meters per second on the (right and) left.  The sural potentials were present also.  The concentric needle examination was within normal limits.  The EMG diagnosis was of borderline nerve conduction velocity, consider very mild peripheral neuropathy.

When the Veteran was seen for neurological follow-up in August and September of 2004, by Dr. H.H.S., the Veteran complained of tingling and numbness in the feet. In August 2004, the neurological examination was remarkable for decreased sensation in the feet; and physical examination in September 2004 showed impaired vibration in the feet.  The resulting diagnosis was of peripheral neuropathy.

An October 2004 medical statement, prepared by Dr. H.H.S. (a private neurologist), indicates that his initial impression was that the Veteran had impaired sensation; that the April 2003 EMG showed very borderline nerve conduction; that a provisional diagnosis of mild peripheral neuropathy was indicated; and that this diagnosis was made because the Veteran's conduction velocities on the (April 2003) EMG were borderline in nature.  According to Dr. H.H.S., and based on his review of the Veteran's service treatment records dated from 1995 (where there was a provisional diagnosis of mild neuropathy due to the Veteran's continuous complaints of parathesias) to 1997, it was said that the Veteran may have multiple pressure pulses which indicated a congenital condition of neuropathy.  It was noted that when the Veteran was in the military, he underwent an MRI of the brain and EMG studies in 1997; but, at that time, the Veteran's conduction velocities were normal in most of the nerves.  There was a possibility that the Veteran may have mild distal sensory ulnar neuropathy on the right side, but there was nothing suggestive of this diffuse process.  It was noted that the Veteran had pressure pulse neuropathy testing performed in the past, and was advised to submit another specimen due to an inadequate specimen.  Dr. H.H.S. concluded, without any doubt, that the Veteran has been suffering from peripheral neuropathy, for which the etiology has not been determined.  He explained that the Veteran's peripheral neuropathy was mainly causing the parathesias, which was mainly in the form of numbness and was difficult to treat with medications, and observed that he had not seen any definite motor impairment.  From the records, Dr. H.H.S. opined that he could go back as far as 1996, and say that since that time the Veteran has been suffering from neuropathy.

A June 2005 VA (fee basis) examination report refers by history that the Veteran has been suffering from ulnar neuropathy; that this condition has existed since 1996; and that the parts of the body affected by the nerve disease are tingling in the arms and hands.  The examiner observed that due to this nerve disease, there was tingling and numbness, abnormal sensation, pain constantly, and weakness of the affected parts, and that the symptoms described occurred constantly.  The peripheral nerve examination was within normal limits.  Neurological examination of the upper and lower extremities revealed that the motor and sensory functions were within normal limits.  The diagnosis was bilateral ulnar nerve sensory neuropathy.

A September 2007 VA (fee basis) examination report discloses a diagnostic condition of peripheral neuropathy of the lower extremities and of the upper extremities with sensory neuropathy of the right and left ulnar region.  The Veteran reported an onset of symptoms since 1996, which he described as bilateral hand and forearm hypoesthesia with intermittent pain in the hands, with associative lower extremity hypoesthesia to a level of the feet and plantar aspects bilaterally, as well as hyperesthesia with pain associated in the bilateral shins.  The Veteran related that he had exacerbating symptomatology all of the time, which he described as aching and burning with tightness, with pain levels reaching 4/10.  On neurological examination, the Veteran had no current peripheral neuropathic findings, but did note that he has intermittent symptomatology and does have waxing and waning of the symptoms.  There was no cranial nerve deficit.  The diagnosis was progression to symptomatic worsening intermittently, with current medications as described, for the diagnosis of peripheral neuropathy of the lower extremities and of the upper extremities with sensory neuropathy of the right and left ulnar region.

A March 2009 pathology report indicates that epidermal nerve fiber density tests of the left calf and left thigh were performed.  For the left calf, the diagnosis was skin with significantly reduced epidermal nerve fiber density, consistent with a small fiber neuropathy; and for the left thigh, the diagnosis was skin with low normal epidermal nerve fiber density.

A March 2011 VA examination report shows that the Veteran reported he was doing fine until 1993 when he started having numbness and burning sensation in both feet that comes and goes.  It reportedly lasted about 30 minutes, he saw a neurologist in 1993.  No test was done, no diagnosis, no treatment.  The numbness progressed, lasting longer and spreading to his thigh.  The Veteran reported seeing Dr. Shah 2003 had emv and ncv then told peripheral neuropathy, not sure of cause, treated with neuron and ten cymbalta, nothing worked.  Then, the Veteran saw a neurologist at the VA until 2006.  His current neurologist started him on lyrica which has not helped either.  The Veteran was diagnosed with idiopathic neuropathy not found on EMG on 3/9/2011.  The VA examiner opined that the Veteran's tingling and numbness of the Veteran's shoulder blades, head, and tongue was less likely as not caused by or a result of activities in service.  The examiner stated that a review of the claims file and the Veteran's medical records indicates presence of tingling and numbness in the legs and arms worked up and diagnosed as neuropathy.  Currently, the Veteran is seeing a neurologist and the numbness the Veteran is describing is mainly subjective.  The examiner noted that the March 2011 EMG/NCV was normal and at this time the Veteran was functioning normally and the complaints of numbness at these areas appear to be atypical of neuropathy distribution.  The examiner stated the problem was less likely as not linked to neuropathy.  

An October 2011 VA examination report shows that upon physical examination the Veteran had a mildly depressed affect.  Sensation was intact to light touch, cold, and vibration in all extremities.  Nerve conduction studies were performed and the examiner noted the following impressions: (1) this is a normal study (2) no evidence of a diffuse peripheral neuropathy affecting the upper or lower extremities (3) mild sleep disturbance.  The examiner commented that regarding the symptoms of tingling and numbness of the tongue is very atypical since the tongue does not have same type of enervation as extremities, so it is felt it is less likely as not casually related to the problem of extremities in service.  He also stated that the answer to question #1 (question #1 asked, based on the evidence of record, can it be concluded with a reasonable degree of medical certainty, that the Veteran developed a disability manifested by tingling and numbness of the shoulder blades), is "no" based on medical records.  He stated that the Veteran has subjective complaints compatible with neuropathy, however, not proven by recent March 2011 EMG/NCV.  



IV.  Analysis

After considering the evidence of record the Board has determined that the preponderance of the evidence is against the Veteran's claims.

The Veteran's claim was originally denied by the RO in 2008 because there was no evidence of a diagnosed disability manifested by tingling and numbness of the shoulder blades (other than peripheral neuropathy of the upper extremities with sensory neuropathy of the right and left ulnar region) and tongue and head.  

Initially the Board must consider whether the Veteran currently suffers from a disability manifested by tingling and numbness of the shoulder blades (other than peripheral neuropathy of the upper extremities with sensory neuropathy of the right and left ulnar region) and tongue and head.  A review of the medical evidence shows that the Veteran has reported subjective symptoms of these conditions on numerous occasions.  However, after multiple examinations and nerve conduction tests, the Veteran has not been diagnosed with a condition manifested by tingling and numbness of the shoulder blades (other than peripheral neuropathy of the upper extremities with sensory neuropathy of the right and left ulnar region) and tongue and head.  In fact, the October 2011 VA examiner found that based on the evidence of record, it could not be concluded with a reasonable degree of medical certainty, that the Veteran developed a disability manifested by tingling and numbness of the shoulder blades.  Additionally, that examiner found that the tongue symptom of tingling and numbness of the tongue is very atypical since tongue does not have same type of enervation as extremities.  Additionally, a March 2011 EMG/NCV was normal.  

While the Veteran has been seen at numerous VA outpatient and private appointment for his various neuropathic problems and has been diagnosed with neuropathy of the lower extremities and ulnar sensory nerve bilaterally, there is no diagnosis of record of a disability manifested by tingling and numbness of the shoulder blades and tongue and head.  

In order for a claimant to be granted service connection for a claimed disability (on either a direct or secondary basis), there must be evidence of a current disability. See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability). 

However, regardless of whether the Veteran has a current disability manifested by tingling and numbness of the shoulder blades and tongue and head, there is no evidence of a nexus between the claimed disabilities and the Veteran's military service or his service-connected peripheral neuropathy of the lower extremities and of the upper extremities with sensory neuropathy of the right and left ulnar region.  

Both the March and October 2011 VA examiners found that the Veteran's subjective reports of numbing and tingling to these areas to be unrelated to the Veteran's service-connected neuropathy or his military service.  The March 2011 VA examiner found the Veteran's subjective complaints to be atypical of neuropathy distribution.  The examiner stated the problem was less likely as not linked to neuropathy.  Similarly, the October 2011 VA examiner commented that regarding the tongue symptom of tingling and numbness of the tongue is very atypical since tongue does not have same type of enervation as extremities so it is felt it is less likely as not casually related to problem of extremities in service.  

The only evidence which tends to support the Veteran's claim, are the Veteran's lay statements.  

To the extent that the Veteran himself has related his current tingling and numbness of the shoulder blades and tongue and head to his service and service-connected neuropathy, the Board observes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, a contention that the Veteran's tingling and numbness of the shoulder blades and tongue and head is related to service or his service-connected neuropathy is an etiological question as to an internal disease process unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).

It is also significant to note that the Veteran does not contend, and the evidence does not reflect, that there was continuity of symptomatology.  As stated above, symptoms of a disability manifested by tingling and numbness of the shoulder blades and tongue and head were not noted in service.  The Veteran has alleged that his neuropathy began while serving on active duty.  However, those statements tend to refer to the Veteran's arms, legs, and feet.  (See August 2012 written statement).  

Given that the only competent medical opinion of record weighs against the Veteran's claims and with no evidence showing that the claimed disabilities are related to the Veteran's service or his service-connected disability, the Board finds that the preponderance of the evidence is against the Veteran's claims.  

In reaching these determinations, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to a service connected of disability manifested by tingling and numbness of the shoulder blades, other than peripheral neuropathy of the upper extremities with sensory neuropathy of the right and left ulnar region, to include as secondary to the service-connected peripheral neuropathy of the lower extremities and of the upper extremities with sensory neuropathy of the right and left ulnar region, is denied.  

Entitlement to service connection for a disability manifested by tingling and numbness of the tongue and head, to include as secondary to the service-connected peripheral neuropathy of the lower extremities and of the upper extremities with sensory neuropathy of the right and left ulnar region, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


